DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to Applicant’s amendment filed 5/26/22 wherein Claims 1, 8, 10-11, 15, and 18-19 are amended, claims  9 and 16-17 are canceled, no new claims have been added.
The Applicant’s amendment to the drawings have overcome each and every drawing objection previously set forth in the Non-Final Rejection dated 2/28/22. Therefore, the drawing objections previously set forth in the Non-Final Rejection dated 2/28/22 are withdrawn at this time. The replacement drawing sheets dated 5/26/22 are accepted by the Examiner.
The Applicant’s amendment to the claims have overcome each and every claim objection previously set forth in the Non-Final Rejection dated 2/28/22. Therefore, the claim objections previously set forth in the Non-Final Rejection dated 2/28/22 are withdrawn at this time. 
Response to Arguments
Applicant’s arguments, see page 12, filed 5/26/22, with respect to claims 8, 12-16, and 20 have been fully considered and are persuasive.  The rejections of claims 8, 12-16, and 20 have been withdrawn. 
Allowable Subject Matter
Claims 1-8, 10-15, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim 1, the closest prior art of record is Farley et al. (US 2015/0018769; hereinafter Farley) teaches a catheter system comprising: a needle assembly comprising: an introducer needle; and a needle hub coupled to the introducer needle; a driving spring coupled to the needle hub; and a needle-safety shield comprising: a contact surface disposed at a distal end of the needle-safety shield, the needle-safety shield configured to slidably receive the introducer needle therein in combination with other claim limitations of claim 1. 
However, Farley nor any other prior art of record teaches that the driving spring comprising: a superior portion comprising: a first spring arm; a second spring arm; and a first cross-member coupling the first spring arm to the second spring arm; an inferior portion comprising: a third spring arm; a fourth spring arm; and a second cross-member coupling the third spring arm to the fourth spring arm; a first resilient portion; and a second resilient portion; wherein: the second resilient portion couples the first spring arm to the third spring arm; the first resilient portion couples the second spring arm to the fourth spring arm; and the first and second resilient portions apply a bias force to the first and second cross-members to urge the first and second cross-members toward each other; and a ramp member disposed at a proximal end of the needle-safety shield, the ramp member comprising: a first ramp surface configured to receive a first guide surface of the first cross-member; a second ramp surface configured to receive a second guide surface of the first cross-member; a third ramp surface configured to receive a third guide surface of the second cross-member; and a fourth ramp surface configured to receive a fourth guide surface of the second cross-member wherein: the driving spring is configured to engage the ramp member and impart a force on the needle-safety shield to urge the needle-safety shield in a distal direction relative to the needle hub.
Claims 2-7 are allowable as they are dependent upon claim 1.
With regards to claim 8, the closest prior art of record is Farley et al. (US 2015/0018769; hereinafter Farley) teaches a catheter assembly comprising: an introducer needle, a needle hub, an intermediate member, a resilient member, a ramp member, a catheter as well as other claim limitations of claim 8. 
However, Farley nor any other prior art of record teaches that the resilient member comprising a driving spring, wherein the driving spring comprises: a superior portion comprising: a first spring arm; a second spring arm; and a first cross-member coupling the first spring arm to the second spring arm; an inferior portion comprising: a third spring arm; a fourth spring arm; and a second cross-member coupling the third spring arm to the fourth spring arm; a first resilient portion; and a second resilient portion; wherein: the second resilient portion couples the first spring arm to the third spring arm; the first resilient portion couples the second spring arm to the fourth spring arm; and the first and second resilient portions apply a bias force to the first and second cross-members to urge the first and second cross-members toward each other.
Claims 10-14 are allowable as they are dependent upon claim 8.
With regards to claim 15, the closest prior art of record is Farley et al. (US 2015/0018769; hereinafter Farley) teaches a method of inserting a catheter into a blood vessel of a patient through use of a catheter assembly comprising: an introducer needle, a needle hub, an intermediate member, a resilient member, a ramp member, as well as other claim limitations of claim 15. 
However, Farley nor any other prior art of record teaches that the resilient member comprises a driving spring, wherein the driving spring comprises: a superior portion comprising: a first spring arm; a second spring arm; and a first cross-member coupling the first spring arm to the second spring arm; an inferior portion comprising: a third spring arm; a fourth spring arm; and a second cross-member coupling the third spring arm to the fourth spring arm; a first resilient portion; and a second resilient portion; wherein: the second resilient portion couples the first spring arm to the third spring arm; the first resilient portion couples the second spring arm to the fourth spring arm; and the first and second resilient portions apply a bias force to the first and second cross-members to urge the first and second cross-members toward each other.
Claims 18-20 are allowable as they are dependent upon claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232. The examiner can normally be reached Monday-Friday 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        /NILAY J SHAH/Primary Examiner, Art Unit 3783